                                          Case 4:15-cr-00119-PJH Document 156 Filed 05/08/20 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                               UNITED STATES DISTRICT COURT

                                  5                             NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                       Case No. 15-cr-00119-PJH-1
                                  8                     Plaintiff/Respondent,

                                  9             v.                                     ORDER TO SHOW CAUSE
                                  10     LESHAWN LAWSON,
                                  11                    Defendant/Movant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Before the court is the pro se motion of defendant Leshawn Lawson (“movant” or

                                  15   “Lawson”) for an order pursuant to 28 U.S.C. § 2255 to vacate, set aside or correct his

                                  16   sentence. Dkt. no. 155 (“Mot.”). Pursuant to Rule 4(b) of the Rules Governing Section

                                  17   2255 Proceedings for the United States District Courts, the court conducts an initial

                                  18   review of this motion to determine whether it presents a cognizable claim for relief and

                                  19   requires a response by the government. For the reasons set forth below, the court orders

                                  20   the government as respondent to show cause why relief should not be granted on the

                                  21   § 2255 motion.

                                  22                                            BACKGROUND

                                  23         Lawson is currently serving a sentence imposed by this court. On February 19,

                                  24   2015, a grand jury returned a single count indictment charging Lawson with one count of

                                  25   violating 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A) for possession with intent to distribute

                                  26   cocaine. On July 26, 2016, Lawson was found guilty after a stipulated facts bench trial.

                                  27   At the sentencing held on February 8, 2017, the court found that Lawson had two prior

                                  28   felony convictions of a controlled substance offense and applied the career offender
                                          Case 4:15-cr-00119-PJH Document 156 Filed 05/08/20 Page 2 of 3




                                  1    enhancement under § 4B1.1(b)(1) of the federal Sentencing Guidelines. Based on a total

                                  2    offense level of 35 and criminal history category of VI, the applicable guideline

                                  3    imprisonment range was 292 months to 365 months. The court sentenced Lawson to a

                                  4    term of imprisonment of 214 months, a term of five years of supervised release, and a

                                  5    special assessment of $100.

                                  6                                           DISCUSSION

                                  7           On February 21, 2020, Lawson filed the instant motion to vacate, set aside or

                                  8    correct the sentence pursuant to 28 U.S.C. § 2255. Under § 2255, a federal prisoner

                                  9    may file a motion to vacate, set aside, or correct a sentence on the grounds that “the

                                  10   sentence was imposed in violation of the Constitution or laws of the United States, or that

                                  11   the court was without jurisdiction to impose such sentence, or that the sentence was in

                                  12   excess of the maximum authorized by law, or is otherwise subject to collateral attack.”
Northern District of California
 United States District Court




                                  13   28 U.S.C. § 2255(a). A prisoner filing a claim for federal habeas relief under 28 U.S.C.

                                  14   § 2255 is entitled to an evidentiary hearing “[u]nless the motion and the files and records

                                  15   of the case conclusively show that the prisoner is entitled to no relief.” 28 U.S.C.

                                  16   § 2255(b); United States v. Leonti, 326 F.3d 1111, 1116 (9th Cir. 2003).

                                  17          Lawson asserts the following grounds for relief: (1) that his sentence under the

                                  18   career offender sentencing guidelines violates due process because neither of his prior

                                  19   convictions based on possession of methamphetamine qualifies as a “controlled

                                  20   substance offense” within the meaning of U.S.S.G. § 4B1.2(b) in light of the holding of

                                  21   Lorenzo v. Sessions, 902 F.3d 930 (9th Cir. 2018), opinion withdrawn, 913 F.3d 930 (9th

                                  22   Cir. 2019), and opinion superseded on denial of reh'g sub nom. Lorenzo v. Whitaker, 752

                                  23   Fed. Appx. 482 (9th Cir. 2019); (2) that he was denied effective assistance of counsel

                                  24   based on counsel’s failure to object to the career offender enhancement on the grounds

                                  25   that the prior convictions for violation of California Health and Safety Code § 11378 did

                                  26   not categorically qualify as controlled substance offenses because that state statute’s

                                  27   definition of methamphetamine was broader than the federal definition; and (3) that he

                                  28   was denied effective assistance of counsel on appeal based on appellate counsel’s
                                                                                     2
                                          Case 4:15-cr-00119-PJH Document 156 Filed 05/08/20 Page 3 of 3




                                  1    failure to appeal Lawson’s sentencing as a career offender, where he lacked the requisite

                                  2    predicate felonies for such classification. Liberally construed, these claims appear

                                  3    colorable under 28 U.S.C. § 2255 and merit a response by the government.

                                  4                                         CONCLUSION

                                  5          For the foregoing reasons, the court ORDERS the government to show cause why

                                  6    relief should not be granted on the § 2255 motion. The following deadlines will apply:

                                  7          (1) within 35 days of the date of this order, the government shall file an opposition

                                  8    conforming in all respects to Rule 5 of the Rules Governing Section 2255 Proceedings,

                                  9    showing cause why the court should not “vacate, set aside or correct the sentence” being

                                  10   served by movant Lawson; the opposition shall be accompanied by a declaration

                                  11   submitting records of Lawson’s state court convictions underlying the career offender

                                  12   designation at sentencing;
Northern District of California
 United States District Court




                                  13         (2) Lawson may file a reply brief 21 days after the opposition is filed and served.

                                  14         Thereafter, the matter will be deemed submitted on the papers.

                                  15         IT IS SO ORDERED.

                                  16   Dated: May 8, 2020

                                  17                                                 /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  18                                               United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
